Citation Nr: 0201700	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-03 537	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He died in March 1992, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal, finding that the appellant's claim was not well 
grounded.  The Board affirmed the RO's decision in November 
1999, and the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, following the filing of an unopposed motion 
for remand filed by the Secretary of the Department of 
Veterans Affairs (Secretary), the Court vacated the Board's 
November 1999 decision and remanded this matter for further 
consideration under the Veterans Claims Assistance Act of 
2000, 66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In May 2001, the appellant submitted additional evidence for 
consideration and waived consideration of that evidence by 
the agency of original jurisdiction.  In November 2001, the 
appellant's representative advised the Board that the 
appellant did not have any further evidence and/or arguments 
in this matter.  Therefore, this matter is properly before 
the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.


2.  The veteran did not perform official military duties 
within ten miles of the city limits of either Hiroshima or 
Nagasaki, Japan, at any time during the period beginning 
August 6, 1945, through July 1, 1946.

3.  The veteran served on active duty in Japan during World 
War II, but was not exposed to ionizing radiation during that 
period of service. 

4.  The veteran was not a radiation-exposed veteran.

5.  At the time of the veteran's death in March 1992, service 
connection was in effect for bilateral pes cavus, rated as 10 
percent disabling.

6.  The cause of the veteran's death was a cerebral 
hemorrhage due to or as a consequence of brain metastasis and 
metastatic melanoma.


CONCLUSION OF LAW

A service-connected disability was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
her claim of entitlement to service connection for the cause 
of the veteran's death as well as its duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete her claim under the Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  By virtue of the Statement 
of the Case issued during the pendency of this appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the appellant's claim.  The RO made reasonable 
efforts to obtain all relevant records adequately identified 
by the appellant and also sought historical information from 
the Defense Nuclear Agency regarding the veteran's alleged 
exposure to ionizing radiation.  As a consequence, it 
appears that all evidence relative to the appellant's claim 
has been obtained and associated with the claims folder.  
The appellant was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of her 
claim, but declined to do so.

I.  Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).

Specific diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service-connected if they become manifest in a radiation-
exposed veteran.  The term "radiation-exposed veteran" 
means either a veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  The term "radiation-risk activity" means:  
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device, (B) the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1, 1946, and/or (C) internment as a prisoner of war in Japan 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means official 
military duties within ten miles of the limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation of territory, control of the 
population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants and materials.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
VA Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).


II.  Evidence

Prior to the veteran's death he reported that he, "[s]ailed 
through Hiroshima and Nagasaki a month after the Bomb was 
dropped in August of 1945.  We could see the destruction 
from the ship."  Based on this assertion, the appellant 
contends that the veteran was exposed to ionizing radiation 
during his active duty service.  The appellant further 
contends that the veteran's death from metastatic melanoma 
was a direct result of his inservice exposure to ionizing 
radiation.

Treatment records show that the veteran was hospitalized in 
March 1992, with an acute onset of left hemiparesis; he had 
known widely metastatic melanoma.  Following six days in an 
unresponsive comatose state, the veteran expired.  The 
family refused an autopsy.  The death certificate listed the 
immediate cause of death as a cerebral hemorrhage of six 
days duration; the secondary causes of death were listed as 
brain metastasis of two months duration and metastatic 
melanoma of five years duration.  At the time of the 
veteran's death, he was service-connected for bilateral pes 
cavus, evaluated as 10 percent disabling.  Service 
connection for the residuals of radiation exposure had been 
denied in a May 1990 Board decision.

In an effort to support the veteran's contention that he was 
exposed to ionizing radiation during service, the appellant 
submitted letters from fellow servicemen and their wives 
showing that many of the servicemen had developed, and even 
died from, various types of cancer.  The appellant also 
submitted a statement from the veteran's treating physician 
showing that the veteran was diagnosed with melanoma in 
April 1992, and because of the veteran's "known exposure to 
ionizing radiation" during World War II, it was the 
physician's opinion that it was more likely than not that 
the radiation exposure was an etiology of the veteran's 
malignancy.

Evidence of record from the Defense Nuclear Agency reveals 
that the veteran served on active duty during World War II 
and was stationed in Aomori, Honshu, Japan, from September 
1945 until January 1946.  Honshu is approximately six-
hundred miles from Hiroshima and eight-hundred thirty-five 
miles from Nagasaki.  Army morning reports show that the 
veteran traveled to Aomori aboard the USS EDGECOMBE (APA 
164) from the Philippine Islands in September 1945, and deck 
logs indicate that during transit the ship came no closer 
than two-hundred forty miles from Hiroshima and four-hundred 
twenty miles from Nagasaki.  Official records further show 
that the veteran stayed in Honshu until he was sent to the 
Disposition Center in Tokyo, which is approximately four-
hundred miles from Hiroshima and five-hundred fifty miles 
from Nagasaki, and eventually returned to the continental 
United States.  The Defense Nuclear Agency did not make a 
radiation dose estimate as requested by the RO as it found 
no evidence of the veteran's presence with the American 
occupation forces at either Hiroshima or Nagasaki, Japan, 
during or following World War II.

III.  Analysis

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  Given the evidence of 
record, however, the Board must find that the veteran was not 
a radiation-exposed veteran.  Although the veteran stated 
that he traveled close enough to Hiroshima and Nagasaki to 
see the destruction, there is no official record of his 
having been closer than two-hundred forty miles from 
Hiroshima and four-hundred twenty miles from Nagasaki.  There 
is no record of the veteran having performed official 
military duties within ten miles of either city during his 
active service.  As such, the Board does not find an 
approximate balance of positive and negative evidence in 
order to resolve any doubt in favor of the appellant.

The letters submitted from fellow servicemen and their wives 
do not speak to the veteran's cause of death, nor do they 
corroborate the appellant's contention that the veteran was 
exposed to ionizing radiation.  The medical opinion of record 
relating the veteran's cause of death to an inservice 
exposure to radiation does not make mention of how the 
physician knew that the veteran was exposed to radiation 
during service.  As such, it must be assumed that the 
physician's opinion was based solely upon the history as 
related by the veteran and/or the appellant.  Consequently, 
the Board is not bound to accept the medical opinion.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  And, because the 
official military records directly contradict the veteran's 
assumption that he was exposed to ionizing radiation during 
service, the Board rejects the physician's opinion as to the 
etiology of the veteran's malignancy.

Based on the evidence as outlined above, the Board finds no 
evidence of record to support a grant of service connection 
for metastatic melanoma.  Specifically, there is no evidence 
of a melanoma during service or within one year of the 
veteran's discharge from service and the veteran is not found 
to be a radiation-exposed veteran.  Therefore, because there 
is no contention that the veteran's death was caused by his 
service-connected pes cavus, the only service-connected 
disability at the time of his death, the Board hereby denies 
service connection for the cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

